Citation Nr: 0516185	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1952 to November 1956.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In August 2004 
the veteran testified at a Travel Board hearing conducted by 
the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met. 

Regarding the "duty to assist," the RO has attempted 
unsuccessfully to obtain the veteran's service medical 
records.  The Board parenthetically notes that one such 
record (an October 1956 separation examination report) has 
been associated with the claims folder.  Correspondence from 
the National Personnel Records Center (NPRC) dated in April 
2003 notes that neither the appellant's service medical 
records nor Office of the Army Surgeon General (SGO) records 
were on file at that facility, noted the record was "fire 
related."  VA has a heightened duty to assist the veteran in 
developing his claims since the records have been lost or 
destroyed by fire.  See Russo v. Brown, 9 Vet. App. 46, 50-51 
(1996).

VA Adjudication Procedure Manual, M21-1, includes special 
provisions (at paragraph 4.06) for handling such "Fire-
Related Cases."  VA is directed to assist the appellant in 
obtaining sufficient evidence from alternative or collateral 
sources.  In this case, the appellant has furnished a NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, in April 2003.  

The veteran's claims seeking service connection for left and 
right knee disabilities have been denied based on a finding 
that neither disability (manifested by post-service total 
bilateral knee arthroplasty) was incurred in or aggravated by 
his active military service.  

In the course of his August 2004 hearing, the veteran 
testified that he would crawl around on his knees while on 
patrol and his knees would get very sore.  See page 3 of 
hearing transcript.  

The veteran has not been afforded a VA examination for his 
claims for service connection for his knee disabilities.  
38 C.F.R. § 3.159(c)(4) requires VA to arrange for an 
examination if such is necessary to determine a claim.  An 
examination is deemed necessary if (summarized) (A) There is 
competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B) Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C) Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service-connected disability.  
(emphasis added).  There is competent evidence of a current 
diagnosis of a bilateral knee disorder and the veteran has 
testified to an in-service event.  A VA examination is 
required.  

The veteran also testified in August 2004 that he had frozen 
feet residuals as a result of serving in Korea.  See page 7 
of hearing transcript.  He said that his feet were repeatedly 
exposed to cold and damp conditions and he was treated at 
both Fort Hood and Fort Polk for problems relating to his 
feet.  See pages 9 and 16 of hearing transcript.  The veteran 
also testified that he had been treated for frozen feet 
residuals at the VA medical facility in Birmingham, Alabama.  
See page 16 of hearing transcript.  

The Board observes that the RO essentially denied his claim 
in June 2003 based on a finding that the veteran did not have 
residuals of frozen feet.  However, the veteran has not been 
afforded a VA examination as to his current claim of service 
connection for frozen feet residuals.  

If the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, and provide 
the Board with an adequate basis for a decision on his 
claims, the veteran should be scheduled to undergo VA 
examinations to determine the extent and etiology of the 
veteran's claimed disorders.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be afforded an orthopedic examination 
for his left and right knee disabilities.  
The claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide an opinion as to whether the 
veteran's left and right knee 
disabilities are, at least as likely as 
not, (a 50 percent or greater 
probability) related to his service.  The 
examiner should provide a written 
rationale for his opinion.

2.  The RO should arrange for the veteran 
to be afforded an examination by an 
appropriate specialist to determine the 
nature and etiology of the claimed 
residuals of frostbite of the feet.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
render a diagnosis of the veteran's feet 
problems, and provide an opinion as to 
whether it is at least as likely as not 
that any current problems with the 
veteran's feet, including any residuals 
of frostbite, are related to service.  If 
no residual foot disability is found, the 
examiner should so indicate.  If the 
etiology of the veteran's foot 
disabilities are attributable to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should provide a written 
rationale for all opinions.

3.  The RO should then re-adjudicate the 
claims.  If any remain denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC), and give 
the veteran the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




